 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          FAIR HOUSING CENTER OF
          WASHINGTON,
 8
                                Plaintiff,
 9
              v.                                          C16-922 TSZ
10
          BREIER-SCHEETZ PROPERTIES,                      MINUTE ORDER
11        LLC, a Washington corporation; and
          FREDERICK BREIER-SCHEETZ, an
12        individual,
13                              Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
          (1)     The Court LIFTS the stay previously imposed on Plaintiff’s Petition for an
16
   Order to Show Cause Why Defendants Should Not Be Held in Civil Contempt, docket
   no. 91, in light of the United States Court of Appeals for the Ninth Circuit’s resolution of
17
   Defendants’ appeal, docket no. 97.
18        (2)     Defendants may file a supplemental response to Plaintiff’s Second Petition
   for an Order to Show Cause Why Defendants Should Not Be Held in Civil Contempt,
19 docket no. 93, by December 31, 2018. Plaintiff is ORDERED to file a reply brief in
   support of its petition indicating whether—and to what extent, if any—it still seeks an
20 order to show cause in light of Defendants’ apparent shift in policy as of October 15,
   2018, Declaration of George Hunter, docket no. 95, ¶ 2, and the Court of Appeals’
21 decision dated November 19, 2018. The Reply should be filed by January 4, 2019. The
   petition, docket no. 93, is RENOTED to January 4, 2019.
22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 17th day of December, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
